      Case 1:21-cv-00098 Document 1 Filed on 07/06/21 in TXSD Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION

EDDIE VELA,                                    §
                                               §
v.                                             §         CIVIL ACTION NO.
                                               §
HOME DEPOT U.S.A. INC.,                        §
D/B/A THE HOME DEPOT                           §
                                               §

                          DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendant HOME DEPOT U.S.A., INC. (“Home Depot”), Defendant in

the above-entitled and –numbered cause, and files this Notice of Removal pursuant to 28 U.S.C.

§§ 1332, 1441 and 1446.

                                   I.      BACKGROUND
1.     Home Depot is the defendant in a civil action pending in the 457th Judicial District Court

       of Cameron County, Texas, entitled CAUSE NO. 2021-DCL-03385-I; Eddie Vela v.

       Home Depot U.S.A., Inc. (hereinafter referred to as the “State Court Action”). An Index

       of State Documents Filed with the Notice of Removal is attached hereto as Exhibit “A”

       and true and correct copies of all process, pleadings, and orders served upon Home Depot
       in the State Court Action are attached hereto as Exhibit “B,” as required by 28 U.S.C. §

       1446(a). A List of All Parties and Counsel is attached hereto as Exhibit “C”.

2.     The State Court Action was filed on June 07, 2021. Home Depot was served with

       Plaintiff’s Original Petition (hereinafter referred to as the “Petition”) on June 08, 2021.

       The Petition asserts negligence, premises liability, and gross negligence claims against

       Home Depot, based on a personal injury accident that allegedly occurred in a Home

       Depot Store in Brownsville, Texas on July 17, 2020, when allegedly Plaintiff Eddie Vela

       (“Plaintiff”) was shopping at the store and a 2x4 fell off the second level of the lumber

       rack and struck plaintiff in the head, neck, back and shoulder. In the Petition, Plaintiff
        Case 1:21-cv-00098 Document 1 Filed on 07/06/21 in TXSD Page 2 of 4




         specifically states that he is seeking monetary relief over $1,000,000.00. Thus, it is

         facially apparently from the Petition that Plaintiff seeks damages in excess of $75,000.00,

         such that the amount in controversy requirement for diversity jurisdiction is satisfied.

         Therefore, this Notice of Removal is timely filed within thirty (30) days of service of

         process of the first pleading or other paper from which it could be determined that the

         amount in controversy is in excess of $75,000.00, exclusive of costs. See 28 U.S.C. §

         1446(b).

                              II.     DIVERSITY OF CITIZENSHIP

3.       Plaintiff is, and was at the time of filing of this action, a citizen of the State of Texas.

4.       Home Depot is, and was at the time of the filing of this action, a corporation incorporated

         under the laws of the State of Delaware with its principal place of business in Atlanta,

         Georgia. Consequently, Home Depot is a citizen of the States of Delaware and Georgia.

5.       Consequently, the district courts of the United States have original jurisdiction over this

         action based on complete diversity of citizenship amongst and between the parties, in that

         Plaintiff and Home Depot are now, and were at the time this action commenced, diverse

         in citizenship from each other.

6.       Under 28 U.S.C. § 1446(a), venue of the removed action is proper in this Court as it is the

         district and division embracing the place where the State Court Action is pending.

7.       Pursuant to 28 U.S.C. § 1446(d), Home Depot will promptly give written notice of the

         filing of this notice of removal to Plaintiff and will further file a copy of this Notice of

         Removal with the District Clerk of Cameron County, Texas, where the State Court

         Action was previously pending.

8.       Jury Demand – Home Depot hereby requests a trial by jury on all issues and claims in

         this cause.

         WHEREFORE, Defendant Home Depot U.S.A., Inc. hereby removes the case styled

Cause No. 2021-DCL-03385; Vela, Eddie v. Home Depot USA, Inc.; In the 445th Judicial

District Court of Cameron County, Texas, and respectfully requests that this Court assume full


4839-8641-3801.1                                     2
        Case 1:21-cv-00098 Document 1 Filed on 07/06/21 in TXSD Page 3 of 4




jurisdiction of this proceeding for all purposes as if originally filed in this Court, including but

not limited to issuing any orders necessary to stay proceedings in the State Court Action.

                                              Respectfully submitted,

                                              LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                      / s / Joelle G. Nelson
                                              JOELLE G. NELSON
                                              Texas Bar No. 24032501
                                              24 Greenway Plaza, Suite 1400
                                              Houston, Texas 77046
                                              Phone: 713.659.6767
                                              Fax: 713.759.6830
                                              joelle.nelson@lewisbrisbois.com




4839-8641-3801.1                                 3
        Case 1:21-cv-00098 Document 1 Filed on 07/06/21 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been served
on all counsel of record pursuant to the Federal Rules of Civil Procedure on this the 6th day of
July 2021:

Counsel for Plaintiff                               Counsel for Plaintiff
Muhammad S. Aziz                                    Ignacio G. Martinez
David Baluk                                         Ignacio G. Martinez Law Firm
Abraham, Watkins, Nichols, Agosto, Aziz &           1205 N. Express
Stogner                                             Brownsville, Texas 78520
800 Commerce Street                                 ignacio@martinezlegal.com
Houston, Texas 77002
maziz@awtxlaw.com
dbaluk@awtxlaw.com




                                                              / s / Joelle G. Nelson




4839-8641-3801.1                                4
